          Case 2:19-cv-02605-JLS Document 20 Filed 10/06/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RAMIR BANKS,                                  :
     Petitioner,                              :
                                              :
                       v.                     :       CIVIL ACTION NO. 19-CV-2605
                                              :
THERESA DELBASO, et al.,                      :
     Respondents.                             :

                                             ORDER

       AND NOW this 6th         day of October, 2020, upon careful and independent review of

the petition for writ of habeas corpus, and the Report and Recommendation of the Honorable

Jacob P. Hart, as well as the review of Petitioner’s objections to the Report and

Recommendation, it is hereby ORDERED as follows:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The petition for writ of habeas corpus is DISMISSED; and

       3. There is no basis for the issuance of a certificate of appealability.



                                              BY THE COURT:



                                              /s/ Jeffrey L. Schmehl
                                              JEFFREY L. SCHMEHL, J.
